Case 5:20-cv-00287-EEF-JPM Document 8 Filed 09/24/20 Page 1 of 1 PageID #: 65




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION

 MELVIN CARTER,                           CIVIL DOCKET NO. 5:20-CV-287-P
 Petitioner

 VERSUS                                   JUDGE FOOTE

 JERRY GOODWIN,                           MAGISTRATE JUDGE PEREZ-MONTES
 Respondent


                                   JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein (ECF No. 5), and after a de novo review of the record, including

the Objection filed by Petitioner, having determined that the findings and

recommendation are correct under the applicable law;

      IT IS ORDERED that the Petition (ECF No. 1) is hereby DENIED and DISMISSED

WITH PREJUDICE as untimely. See 28 U.S.C. § 2244(d).

      IT IS FURTHER ORDERED that that Petitioner’s Motion for Certificate of

Appealability pursuant to 28 U.S.C. § 2253 (ECF No. 7) is hereby DENIED because he

has not made a substantial showing of a constitutional right.

                                                             24th day of
      THUS DONE AND SIGNED at Shreveport, Louisiana, on this ____

 September
__________________________ 2020.



                                         _____________________________________
                                         ELIZABETH E. FOOTE
                                         UNITED STATES DISTRICT JUDGE
